 BEAVERITE PRODUCTS, INC.Beaverite Products, Inc. and United PaperworkersInternational Union, AFL-CIO-CLC, Petitioner.Case 3-RC-6727April 29, 1977DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERSJENKINS AND WALTHEROn November 3, 1976, the Regional Director forRegion 3 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate a unit of all production and maintenanceemployees employed by the Employer at its BeaverFalls, New York, plant. Thereafter, in accordancewith Section 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Employer filed a timely request for review of theRegional Director's decision, contending that a unitlimited to the Beaver Falls plant is inappropriate,that the only unit for the employees involved mustinclude its Glenfield and Croghan plants, and thatthe petition should therefore be dismissed.On December 3, 1976, the National Labor Rela-tions Board granted the request for review andstayed the election pending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase and makes the following findings: the Petitionerrequested a unit of all production and maintenanceemployees at the Employer's Beaver Falls plant. Asheretofore indicated, the Employer contends that theonly appropriate unit must encompass productionand maintenance employees at its Glenfield, Cro-ghan, and Beaver Falls plants. We agree.The Employer, a wholly owned subsidiary ofDomac Enterprises, Inc., is a Delaware corporationengaged in the manufacture and sale of looseleafbinders and related products at its three productionplants. At present there are 100 production andmaintenance employees at Beaver Falls, 35 atGlenfield, and 45 at Croghan. The Beaver Falls plantis 17 miles from Glenfield, 2 miles from Croghan,and Croghan and Glenfield are 18 miles apart.The Beaver Falls plant manufactures primarilylooseleaf binders and catalogue covers, while theGlenfield plant produces paper index sheets andplastic index tabs which are inserted in looseleafbinders to separate the pages. Approximately one-half of the Employer's customers order both theI Thus, the plant managers' authority establishes that they are supervi-sors but proves no more.229 NLRB No. 55binders and the indexes. Caskets and die-cut partsare produced at Croghan, and Beaver Falls uses diesfrom Croghan in the manufacture of vinyl holders forIBM cards. All orders are taken at Beaver Falls andthen are assigned to individual plants. Raw materialsfor use at Beaver Falls are stored at Glenfield, as areBeaver Falls' finished products, since the two plantsoften ship their products to the same buyer. All threeplants have similar machinery and all employeespossess similar skills.Administrative services are centralized since theaccounting, billing, accounts receivable, sales, dataprocessing, telephone switchboard, traffic, and per-sonnel operations are all located at Beaver Falls.Labor-management relations are identical in thethree plants. One personnel manager heads thecompanywide personnel department, which adminis-ters a uniform wage and salary policy. Workinghours and shifts are the same throughout the threeplants and fringe benefits, profit sharing, andinsurance programs are enjoyed by all employees.Applicants for employment are interviewed by thepersonnel manager and are not questioned as toplant preference. All personnel files are kept atBeaver Falls. Employee grievances are handled inone of two ways. Under the personnel department's"Open Door Policy," an employee can walk in anddirectly discuss a grievance or complaint with thepersonnel manager; or the employee may go to hisimmediate supervisor, and then, if still unsatisfied, hecan discuss the problem with the personnel manageror the vice president of manufacturing.The plant managers exercise authority over theday-to-day operations of the plants. However, thisauthority is circumscribed by the facts describedabove.' Additionally, decisions to grant overtimemust be approved by the vice-president of manufac-turing, and merit increases are decided jointly by theplant manager, personnel manager, and vice presi-dent of manufacturing. The vice president of manu-facturing also makes the final decision regardingdischarge of employees.Layoffs among the employees at the plants arebased on companywide seniority. A reduction in thework force at a plant is accomplished by laying offthe least senior employees in the affected area in theplant. If one of the other plants can absorb a laid-offemployee, the personnel department will offer totransfer the employee to the other plant. If one of theother plants cannot absorb the laid-off employee, theemployee may bump an employee with less seniorityat another plant.In the past 5 years there have been 40 interplanttransfers of hourly rated employees. Of these, 20369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere transferred to Beaver Falls, 12 to Croghan, and8 to Glenfield. Eight transfers were due to depart-mental moves and the others were the result ofworkload changes.2Truckdrivers are employed to transport raw mater-ials between the plants, products begun in one plantand finished in another, and finished products fromone plant which are shipped from another plant.Approximately 12 employees have direct contactwith employees at another plant on a weekly basis.There are 12 to 15 employees who have dailytelephone contact with other plants.Upon the foregoing, we conclude that a unitlimited to Beaver Falls is inappropriate and that theappropriate unit must include the Croghan andGlenfield production and maintenance employees. Inso concluding, we rely especially on the high degreeof functional integration among the three plants;3the fact that there is one personnel manager whoadministers a uniform labor policy and is responsiblefor personnel matters in all the plants; the company-wide seniority policy; and the evidence that finaldecisions regarding overtime and discharge are madeby the vice president of manufacturing.4Accordingly, we shall remand the case to theRegional Director in order that he may direct anelection pursuant to his Decision and Direction ofElection, as modified herein, subject to a showing ofinterest among the employees in the appropriateunit.5Further, the eligibility payroll period for theelection shall be that ending immediately before thedate of issuance of this Decision on Review.6CHAIRMAN FANNING, dissenting:The "presumption" of unit appropriateness whichattaches to a request for a plant unit ought not,although the majority's failure to mention the wordmay make it seem that way, be an idle one. Thestatute itself clearly recognizes that a "plant" unit isan appropriate unit and we have long held that inunit determination cases we do not pick between the"better" of two or "best" of numerous possible unitcompositions, but rather merely seek to determinewhether the unit sought is an appropriate one.Morand Brothers Beverage Co., 91 NLRB 409 (1950).2 The record does not reveal the specific dates of the transfers. However,there is record testimony that at least one transfer took place in 1976.3 See Caron International, Inc., 222 NLRB 508 (1976); Tungsten ContactManufacturing Company, Incorporated, 189 NLRB 22 (1971).4 We do not question the presumptive appropriateness of a single-plantunit. However, the foregoing facts, as well as clearly established precedent,convince us that the presumption has been rebutted here.In addition to the foregoing, Member Walther considers the thrust ofChairman Fanning's complaint to be that many of the factors the Boardrelies on in finding plant integration (such as the Company's common laborrelations policy) are unilaterally determined by the Employer and evolvesolel) from the Employer's notions of administrative convenience. Althoughthis is undoubtedly true, it is also true that all factors which ultimately bearon the employees' shared commonality of working interests (such as degreeI could, for example, concede here that the enlargedunit found appropriate by my colleagues is the single,best, optimum unit ever fashioned in this Agency'shistory. That concession would be, in terms of ourfunction in these cases, irrelevant. To my mind, thepresumptive appropriateness of a plant unit meansthat the party who argues against that presumedappropriateness bears the burden of proving thatthere exists an integration between that plant andanother, or others, of such a high degree that theapparent commonality of working interests shared byindividuals who work in the same plant has beensubsumed within a larger multiplant structure thatreveals impediments to collective bargaining on sucha single-plant basis. It cannot be overemphasizedeither, I think, that the so-called "examples" of suchintegration which evolve from an employer's notionof convenience are of little significance. That, out ofadministrative convenience, an employer has estab-lished a "common fringe benefits" structure, selectsonly "one personnel director," uses "one switch-board," or centralizes its payroll, bookkeeping, andaccounts receivable operations does not stand inequal stature with the stated statutory purpose of ourunit determinations-"to assure employees the full-est freedom in exercising the rights guaranteed by theAct."This case, for example, finds "identical labor-management relations" in the three plants to be ofinterest and impact. Since no labor organization is onthe scene, should we expect otherwise? I am unawareof any cases where an employer has come before thisBoard and argued that a plantwide production unitwas inappropriate in scope even though that plantalready had "separate labor-management relations."If it did, we can see, the employer would not, out ofconvenience alone, be making the unit argument. Itis precisely because the labor-management relationspolicy is coextensive with the unit scope argued byan employer that the employer seeks to have the unitfound the smallest bargaining unit. Similarly, theexistence of a three-plantwide "Open Door Policy"of adjusting grievances merely means that thisEmployer has unilaterally chosen to adopt a singlegrievance procedure, no more. It does not, or shouldof product integration, degree of employee interchange, and sharedsupervisory structure) are unilaterally determined by the Employer. As aresult, Member Walther is hard pressed to see how the factors the Boardrelies upon in finding plant integration are somehow less genuine than otherfactors which might establish functional integration between the Employer'sthree plants.5 As we have found appropriate a unit substantially different from thatsought by the Petitioner herein, the Petitioner shall be given 10 days fromthe date of this Decision on Review to make an additional showing ofinterest. If the Petitioner does not now wish to participate in an election inthe unit we find appropriate herein, we shall permit it to withdraw itspetition upon written notice to the Regional Director within 10 days fromthe date of this Decision on Review.6 [Excelsior footnote omitted from publication.]370 BEAVERITE PRODUCTS, INC.not, mean that employees who work in the samebuilding, making products others do not, beingsupervised, on a day-to-day, hour-by-hour basis, bythose who supervise no others, somehow lose thecommunity of working interests which naturallyarises from such a state of events.7If we could acknowledge that our inquiry, in a caseof this nature, is stated merely as "can this unitsought be appropriate," an affirmative answer wouldflow from the conclusion drawn by the majorityitself-that the individual "plant managers exerciseauthority over the day-to-day operations of theplants." And, indeed, they do. They are responsiblefor production and effectively recommend hiring,firing, disciplining, and promoting of the employees.At the Beaver Falls plant, situs of the Petitioner'sunit request, in addition to the plant manager thereare an assistant plant manager and 10 admittedsupervisors. It is difficult to reconcile the propositionthat the "fullest freedom" to exercise the right tobargain collectively does not permit some 100employees comprising the production department ofa separate plant to be denominated an appropriateunit with the cognition that this Employer hasI The majority's findings on the interchange between Beaver Fallsemployees and employees at the other two plants are, to say the least,misleading. They state "In the past 5 years there have been 40 transfers ofhourly rated employees," of which "20 were transferred to Beaver Falls."There is, first, only evidence of one temporary transfer in these 5 years and,as to the plants involved, the Employer's witness could only "guess BeaverFalls to Croghan, but 'I'm not sure." Traditionally, and for reasons that areobvious, we have considered temporary transfers much more persuasivethan permanent ones in determining alleged "integration" of plants. Second,and more important. there is no evidence whatsoever that any) transfers havedetermined there is a need for those 100 employees tohave 12 supervisors all to themselves."Circumscribing," as my colleagues do, the plantmanager's and his subordinate supervisors' obviousday-to-day control over the working conditions ofthe Beaver Falls employees by allusion to theaccounting, billing, data processing, etc., operationsof the Employer, as well as such transparentmakeweight as a single insurance policy, implies, Isuspect, the notion that the fullest freedom toorganize guaranteed by this statute is delimited by anemployer's simple recognition that it is economicallymore practical to hire I personnel director ratherthan 10, take out I insurance policy rather than 5, oruse I computer program for payroll rather than 3. 1do not think the "fullest freedom" of employees toorganize need give way before such considerations.The unit sought here may not be "as good" or "asconvenient" as the one my colleagues prefer, butthere is no significant impediment, in the nature ofthis Employer's operations, to meaningful collectivebargaining taking place at the Beaver Falls plantonly. That ultimately is all appropriateness means,and I would, for that reason, affirm the RegionalDirector.occurred in the past 4 years! In 1972, the Employer moved a departmentfrom Croghan to Beaver Falls, accounting for at least 4 of the 20 permanenttransfers. Even were we to assume the remaining 16 transfers, involvingBeaver Falls employees, were evenly spaced out over the next 4 years thatwould still amount to a permanent interchange ratio of only 4 percent peryear. It should further be noted that the Employer's witness on theinterchange considered situations in which an employee about to be laid offat one plant was offered a job at another plant to be an offer of"transfer" ofthat employee.371